ORDER

PER CURIAM.
Movant, Dominic Maxwell, appeals from a judgment denying on the merits, after an evidentiary hearing, his Rule 24.035 motion for post-conviction relief. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detañed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).